DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pare et al. (US Patent No: 5,764,789) hereinafter referred to as Pare.

As per claim 1, Pare teaches A computer system for authenticating a user to a computing device, comprising: one or more edge devices comprising one or more sensors configured to capture attributes of the user; (Pare, figure 1, teaches multiple edge devices such as item 2 and a biometric database attaches to item 6 which would be storing user attributes)
an edge server machine comprising a computer processor and a computer memory storing computer-readable instructions that, when executed by the computer processor, cause the edge server machine to: receive sensor data from the one or more sensors of the one or more edge devices; (Pare, figure 1 and column 12, lines 10-14teaches having a sensor pad)
process, by the computer processor, the sensor data to identify a plurality of attributes corresponding to the user; (Pare, figure 10, teaches having multiple biometrics, a primary and secondary biometric)
assign a value to each field in a spectrum data array according to the plurality of attributes identified; (Pare, figure 10, teaches having multiple biometrics, a primary and secondary biometric and figure 11 teaches generating an index for the biometrics)
generate a spectrum hash value for the spectrum data array using a hashing algorithm;  (Pare, column 35, line 57 teaches having a hash table entry)
when the generated hash value matches with a pre-stored hash value, then grant authentication to the user; (Pare, figure 12, teaches comparing the biometric data with pre-stored data)
send an indication of granted user authentication in response to determining that values match; (Pare, abstract teaches authenticating user with successful biometric match)
wherein the computer memory of the edge sever machine further stores a data spectrum table; and (Pare, figure 10, teaches having multiple biometrics, a primary and secondary biometric and figure 11 teaches generating an index for the biometrics and figure 12 teaches comparing with stored biometric information)
an application server machine configured to maintain the pre-stored hash value. (Pare, section 1.5.10.2 teaches updating the database)

As per claim 2, Pare teaches The system of claim 1, wherein the computing device comprises an automated teller machine that is configured to dispense currency to the user, and the sending the indication of granted user authentication occurs after the ATM has received a correct personal identification number (PIN) for the user. (Pare, abstract teaches having an ATM machine and using pin as part of the authentication process.)

As per claim 3, Pare teaches The system of claim 1, wherein the determination that values match occurs one of: continuously, and at an automatically recurring period of time during a user interaction with the computing device. (Pare, section 1.4.5.5 teaches timing out after a period so a new biometric authentication process would occur for user to continue transaction)

As per claim 4, Pare teaches The system of claim 1, wherein the attributes of the user captured by the one or more edge devices comprise visual characteristics of the user. (Pare, claim 17 teaches having a retinal image)

As per claim 5, Pare in view of D2 teaches The system of claim 1, wherein the attributes of the user captured by the one or more edge devices comprise biometric characteristics of the user. (Pare, claim 17 teaches having a retinal image)

As per claim 6, Pare in view of D2 teaches The system of claim 1, wherein the attributes of the user captured by the one or more edge devices comprise voice characteristics of the user. (Pare, claim 17 teaches having a voiceprint)

 claim 7, Pare in view of D2 teaches The system of claim 1, wherein the one or more sensors of the one or more edge devices comprise: an optical sensor; a microphone; and a biometric scanner. (Pare, claim 17 teaches having a retinal image, fingerprint and voice print)

As per claim 8, Pare in view of D2 teaches The system of claim 1, wherein the processing of the sensor data by the processor comprises analyzing the sensor data to predict a value for the plurality of attributes in the spectrum data array. (Pare, figure 10, teaches having multiple biometrics, a primary and secondary biometric and figure 11 teaches generating an index for the biometrics and figure 12 teaches comparing with stored biometric information)

As per claim 9, Pare in view of D2 teaches The system of claim 1, wherein the assigning the value to each field in the spectrum data array comprises: using the data spectrum table to identify a reference value corresponding to each of the plurality of attributes identified; and assigning the reference value to the spectrum data array instead of the value derived from the processed sensor data. (Pare, figure 10, teaches having multiple biometrics, a primary and secondary biometric and figure 11 teaches generating an index for the biometrics

As per claim 10, Pare in view of D2 teaches The system of claim 1, wherein an amount of memory occupied by the spectrum hash value is less than the spectrum data array. (Pare, figure 10, teaches having multiple biometrics, a primary and secondary biometric and figure 11 teaches generating an index for the biometrics and Pare, column 35, line 57 teaches having a hash table entry, the index and hash are smaller in size than collected sensor data)

 claim 11, Pare in view of D2 teaches The system of claim 1, wherein the one or more sensors are arranged in an automated teller machine that is configured to dispense currency to the user, wherein the attributes of the user captured by the one or more sensors comprises at least one of: visual characteristics of the user, and biometric characteristics of the user; and wherein the determination that values match occurs one of: continuously, and at an automatically recurring period of time during a user interaction with the automated teller machine. (Pare, claim 17 teaches having a retinal image, fingerprint and voice print and Pare, section 1.4.5.5 teaches timing out after a period so a new biometric authentication process would occur for user to continue transaction)

Claims 12 through 16 teach the method claims that correspond to the system claim 1-11 and are rejected using the same rational.
Claims 17 through 20 teach the non-transitory computer-readable media storing claims that correspond to the system claim 1-11 and are rejected using the same rational.

Other Related Art
Sahu et al. (2015/0324564) teaches “The one or more sensors may be located around the perimeter or at the edges of the user device. The user device may detect biometric information periodically or continuously depending on, for example, the power level of the user device. The periodicity at which the user device polls for biometric information may be preset or subsequently set by a user.”
Smith et al. (2020/0374700) teaches “may be edge devices that provide communications between the cloud 200 and the fog network 220, and may also provide the backend process function for data obtained from sensors 228, such as motion data, flow data, temperature data, and the like. The 
Anderson er al. (2017/0091433) teaches “Biometric identification can be used for a variety of purposes, not the least of which is security. For instance, fingerprint scanners, retina scanners, DNA analyzers, facial recognition tools, and various other techniques and devices can collect biometric data and use the data to authenticate the identity of a would-be user. Biometric-based security measures can be used in place of, or in addition to, knowledge-based security measures, such as passwords or PINs (personal identification number) to access an ATM (automatic teller machine), a computer, a PDA (personal data assistant), a cell phone, or virtually any other device or service.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIMON P KANAAN/Primary Examiner, Art Unit 2492